Title: From Alexander Hamilton to James McHenry, 7 July 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York July 7. 1799
          
          I find that there are the following officers on furlough of the first and second Regiments—of the first, Meriwether Lewis first Lieutenant Charles Smith Charles Blake Thomas J Laurance Peter Robinson Eli B Clemson second Lieutenants—of the second Andrew MClary Captain James Richmond first Lieutenant William Laidlie and John Wilson second Lieutenants—
          I propose that those of the first should be assigned to recruit in the States of Pensylvania and Delaware—That Lt Charles Smith be appointed to perform the duties of Pay Master and Quarter Master, and whose — that he is furnished with recruiting money cloathing and — Camp Utensils sufficient for two Companies and receive an additional compensation for this service of Ten Dollars per Month with the reimbursement of horse or stage hire for travelling — from one post to another with transmission or in order to the furnishing of supplies—That for the present, they be placed under the superintendence of Major Hoops, who being attached to designated to the service of the field and his the companies composing his batalion being in a course of recruiting, he may without inconvenience be charged with this duty.
          I propose further that those of the second Regiment be assigned to recruit in the States of Vermont & Connecticut — that Lt. William Laidlie be appointed to perform the same duties with the same compensation and the same supplies as Lt. Smith. That Capt McClary — charged with the Superintendence of this service.
          I further propose that money and other supplies be sent him sufficient for four Companies be sent to Charlestown to be disposed of under the direction of Major General Pinckney in recruiting in Georgia South & North Carolina for the third Regiment. When If I shall be advised that the — required supplies are about to go forw to be sent, I will make the proper communication on the subject to Major General Pinckney.
          I likewise propose
          It is my intention to order Lt. Newman of the 4 Regt now at Fort McHenry with the detachment of light Infantry under his command to Staunton in Virginia on his way to the head Quarters of his Regiment in Tenessee. It is desireable ere long to march Capt Shoemaker with his Company to Niagara and to send Lt Boote with his party to join his Regiment either in the South or West. It will be agreeable to me to understand your ideas as to continuance of these troops in the quarter where they now are. You will recollect that they are at Reading.
          Write to those off Major Adlum to inquire from these officers & report to me whether they have any unexpired supply of money & cloathing for continuing the recruiting service
          With great respect I have the honor to be Sir Yr Obed Sr—
          
            P.S. I transmit you herewith the proceedings of a Court martial held in this city of upon several persons whose sentences have been executed—
          
          The Secy of War
        